  Case 19-33223         Doc 23    Filed 02/06/20 Entered 02/06/20 14:31:29          Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                            Case No. 19-33223

 Michael A. Alvarez
                                                   Chapter 13

 Debtor.                                           Hon. Judge Carol A. Doyle

     WITHDRAWAL OF OBJECTION TO CONFIRMATION OF PLAN (DOC. 19)

          Bridgecrest Acceptance Corp (‘Creditor’), by and through their undersigned counsel,

hereby withdraws their objection to the Debtor’s proposed Chapter 13 Plan filed by the Creditor

on 01/28/20 (Doc. 19). Debtor’s counsel filed an amended plan on 02/05/20 which addressed

Creditor’s concerns. These changes render the objection moot.

                                                   Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor
  Case 19-33223       Doc 23     Filed 02/06/20 Entered 02/06/20 14:31:29            Desc Main
                                   Document     Page 2 of 2




                                 CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Withdrawal upon the
above-named parties by electronic filing or, as noted below, by placing same in a properly
addressed and sealed envelope, postage prepaid, and depositing it in the United States Mail at
394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on February 6, 2020, before the hour
of 5:00 p.m.

       David H. Cutler, Debtors’ Counsel at cutlerfilings@gmail.com

       Tom Vaughn, Trustee at ecf@tvch13.net

       Patrick S Layng, U.S. Trustee at USTPRegion11.ES.ECF@usdoj.gov

       Michael A. Alvarez, 511 Arbor Lane, Oswego, IL 60643

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (OH 0058394)
                                                   Attorney for Creditor
